                                                                                    USDC SDNY
                                                                                    DOCUMENT
                                                                                    ELECTRONICALLY FILED

                        MEMO ENDORSED                                               DOC #:
                                                                                    DATE FILED: 



July 13, 2021



VIA CMECF
Honorable Valerie E. Caproni
United States District Court Judge
Southern District of New York
40 Foley Square, Room 240
New York, NY 10007-1312


                                 Re: U.S. v. Maria Fernanda Gutierrez Ospino 20-cr-00102-VEC



Dear Judge Caproni:
I write on behalf of my client, Maria Fernanda Gutierrez Ospino and with the consent of the Government to
request the courts permission to allow her to travel to Orlando on August 16, 2021 and return to Miami on
August 22, 2021 for the following reasons:
    1. Ms. Gutierrez-Ospino has not seen her family since the beginning of the COVID 19 pandemic.
    2. Ms. Gutierrez-Ospino has a young baby and felt it was unsafe for her to travel with her until the
       circumstances of the Covid-19 pandemic improved.
    3. Ms. Gutierrez-Ospino’s sister, Francis Gutierrez, also has a young child.
    4. The Gutierrez family is planning a birthday celebration for said child and Ms Gutierrez’ mother will
       also be there.
    5. Ms. Gutierrez would travel by car and stay at her sister’s residence at 7113 Alpis Way # 9103,
       Orlando, FL. 32336. Tel.: 321-315-2687.
    6. Ms. Gutierrez-Ospino’s probation officer, Jimmy Navarro does not object to the stated request.
 Thank you for your consideration.
                                                                          Respectfully submitted,
                                                                          /s/Julia Kefalinos, Esq
                                                                          Julia Kefalinos FBN 877832
                                                                          juliakefalinos@bellsouth.net
cc: Samuel Rothschild, Assistant U.S. Attorney
Application GRANTED.

SO ORDERED.


                       'DWH-XO\
                       'DWH-X
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
